Citation Nr: 1454906	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  09-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether referral for an extraschedular evaluation for service-connected bilateral pes planus is warranted.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1980 to May 1981.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision review officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for bilateral pes planus and assigned a noncompensable evaluation effective August 22, 2007.    

In a June 2012 decision, the Board granted an increased initial evaluation of 10 percent for bilateral pes planus prior to January 23, 2009, and an increased evaluation of 30 percent thereafter; denied entitlement to a compensable evaluation for a right heel disability; and denied entitlement to a 10 percent disability rating based on multiple, noncompensable service-connected disabilities.  The Veteran appealed this decision and in an October 2013 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) affirmed the Board's decision with respect to the increased rating claim for bilateral pes planus, and found that since the Veteran did not address the claims concerning her right heel and a 10 percent rating for multiple, nonservice-connected conditions, those claims were considered abandoned.  The Court vacated the issue of whether the Veteran's service-connected bilateral pes planus was entitled to referral for extraschedular consideration, and remanded the matter back to the Board.  

The Board notes that the Veteran was previously represented by Disabled American Veterans (DAV) but in August 2010, the Veteran filed a VA Form 21-22, appointing Kentucky Department of Veterans Affairs (KDVA) as her representative.  In November 2014, the Board sent KDVA a letter dated November 5, 2014, asking them to provide a written presentation or brief in support of the Veteran's claim.  KDVA was informed that if no response was received within 30 days, the Board would proceed with adjudication of the appeal.  No response has been received, so the Board will proceed with adjudication of the appeal.  

The Board has reviewed the Veteran's paper claims file as well as her Veterans Benefits Management System (VBMS) claims file and her electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's bilateral pes planus does not show such an exceptional or unusual disability picture that the available schedular evaluations for the service-connected disability are inadequate.


CONCLUSION OF LAW

The criteria for referral for consideration of an extraschedular rating for the Veteran's bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from her disagreement with the initial evaluation following the grant of service connection for bilateral pes planus.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has fulfilled its duty to assist the Veteran.  Service treatment records and VA medical treatment records have been obtained.  The Veteran has not identified any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also, the Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009). 

VA examinations were conducted in March 2008 and January 2009.  The examiners made all required clinical findings and discussed the functional impact of pes planus on the Veteran's daily life.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  To accord justice in exceptional cases where the schedular evaluations are found to be inadequate, cases can be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular evaluation.  38 C.F.R. § 3.321(b). 

Determining whether referral for extraschedular consideration is warranted requires a three-step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran underwent a VA examination in May 1991.  The examiner noted that the Veteran's gait was normal.  Her arches were found to be mildly depressed, one plus on the right and two plus on the left.  The toes of the bilateral feet were flared and wide to varying degrees, and the Veteran had bilateral hammer toes.  The Veteran indicated that she had hammer toes and wide feet for as long as she could remember.  She was diagnosed with a small solitary plantar calcaneal bone spur of the right foot and congenital bilateral hammer toes.

VA podiatry treatment records dated from August 2007 to October 2007 indicated that the Veteran sought treatment for hammer toes correction.  A December 2007 note indicated that the Veteran was seen for follow-up treatment for her hammer toe surgery.  She denied pain in the toe but did relate pain and swelling in the foot.  She was fitted for shoes and given a prescription for compression stockings.

At a March 2008 VA examination, the Veteran complained of pain in the plantar aspect in both the left and right feet and swelling in both the left and right feet and lower extremities.  The examiner noted that the Veteran had no flare-ups of foot joint disease, but was only able to stand for less than 15 minutes and unable to walk more than 50 yards.  The examiner also noted that the Veteran did not need assistive aids or devices.  On physical examination of the bilateral feet, there was no evidence of painful motion, instability, weakness, or abnormal weight bearing.  There was objective evidence of swelling and tenderness.  There was evidence of a flat foot with no forefoot or midfoot misalignment.  There was no evidence of pronation.  An arch was present on non-weight bearing but was not present on weight bearing.  There was no pain on manipulation and no varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  Bilateral heel valgus was less than 5 degrees and valgus was correctible by manipulation.  The location of the weight bearing line bilaterally was over the great toe.  There was no muscle atrophy of the bilateral feet or other foot deformity noted.  The examiner noted a slow antalgic gait, favoring the right with a cane held in the right hand.  The diagnoses were mild bilateral pes planus, bilateral plantar fasciitis, bilateral calcaneal spurs, and onychomycosis of the toe nails, and the examiner found no significant effects regarding general occupational effect, and no effects on daily activities.  The Veteran was also noted as not being currently employed, because she was unable to find suitable employment.    

VA treatment records from March 2008 note that the Veteran denied pain in the toe but did relate pain and swelling in the foot.  A December 2008 VA treatment record  revealed that the Veteran underwent a correction for hammertoes of the left foot.  An August 2009 record indicated that the Veteran denied foot pain and stated that her pain was associated with swelling of her legs. 

The Veteran was afforded another VA examination in January 2009.  The VA examiner discussed the Veteran's past treatment for bilateral foot pain both during and after service.  The examiner indicated that in August and December 2008 the Veteran underwent athroplasty to correct her hammer toes.  Symptoms of the left foot were noted as pain, swelling, and stiffness while walking, standing, and resting.  Symptoms of the right foot were swelling while standing, walking, and resting.  The Veteran reported an ability to stand for 15-30 minutes and an ability to walk for 1/4 miles.  She denied using any assistive aids or devices.  Examination of the left foot showed no instability although there was painful motion, swelling, tenderness, weakness, and abnormal weight bearing with evidence of callosities.  There was also no evidence of malunion or nonunion of the tarsal or metatarsal bones.  A post-surgical change of the toes was noted, to include decreased pulse.  Examination of the right foot revealed tenderness over the plantar fascia and posterior muscle tendon and abnormal weight bearing with evidence of callosities.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Bilateral flat feet were noted with normal Achilles alignment during weight bearing and nonweight bearing.  There was no forefoot or midfoot misalignment.  Mild pronation was noted on the both feet.  Her arches were present on weight bearing and non weight bearing bilaterally.  There was no pain on manipulation and mild valgus bilaterally.  Her bilateral heel valgus was to 10 degrees with valgus correctible by manipulation.  The location of the weight bearing line was over the bilateral great toes with mild increased mid foot pronation.  There was no muscle atrophy of the foot or other foot deformities.  Her gait was antalgic post-surgical left foot with short stance and decreased roll over.  The examiner diagnosed mild pes planus, plantar fasciitis with calcaneal spur, sprain/strain foot condition during military service, lax ligaments, recurrent strain, and hammer toes surgically corrected.  The examiner stated that the Veteran's condition had significant effects on her general occupational effect, with decreased mobility, problems with lifting and carrying, pain, and not being able to stand or walk.  The examiner stated that it impacted her ability to do physical employment but there was no impact on sedentary employment.  Regarding daily activities, there were mild effects on dressing; moderate effects on chores, shopping, recreation, and traveling; and severe effects on sports.  The Veteran was previously employed as a retail clerk, and stated that she was fired due to poor performance, and that her feet interfered with her work.  

VA treatment records show that in August 2009, the Veteran complained of redness to bilateral legs.  She stated that she stands a lot and noticed redness to her legs.  The Veteran was given a wheelchair with leg lift for 2 weeks due to difficulty walking and bilateral lower extremity cellulitis, but it was noted that she could bear weight as tolerated.  Later that same month, the Veteran received podiatry treatment, where she stated that her cellulitis was taken care of by medicine, but still had swelling and tenderness in her legs.  She stated that she stands for long periods of time and had not worn her stockings.  It was noted that the Veteran had no foot pain, and that her pain was associated with the swelling in her legs.  

In regard to the Thun factors outlined above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The evidence in this case does not show such an exceptional disability picture.  Comparing the manifestations of the Veteran's bilateral pes planus and the associated impairment shown to the rating schedule, the Board finds that the degree of disability shown is encompassed by the schedular criteria for the rating assigned.  The Veteran's complaints of pain, swelling, stiffness, which impair her ability to stand and walk for long periods, are not exceptional or unusual features of the disability, and are contemplated by the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (flatfoot), which the Veteran's bilateral pes planus is rated under, contemplates the degree of pronation or abduction, pain on manipulation, tenderness, displacement and spasms and provides for evaluations based on whether the disability is mild, moderate, severe, or pronounced.  The Veteran's bilateral pes planus is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria.  The criteria also permit higher schedular evaluations than are currently assigned for additional signs and symptoms of disability, or greater degrees of disability.  Musculoskeletal disability ratings also contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  

The Veteran contends that her difficulty ambulating, by evidence of a slow, antalgic gait favoring the right side, the use of a cane to decrease weight bearing, and the use of a wheelchair, presents an exceptional and unusual disability picture.  However, these factors do not demonstrate that the Veteran's bilateral pes planus is so unusual or exceptional that it is not adequately contemplated by the assigned schedular rating.  An antalgic gait and use of a cane and a wheelchair are not an unusual presentation of the Veteran's bilateral pes planus; rather they are due to the natural consequences of the Veteran's symptoms, specifically the effect of her pes planus on her mobility and weight bearing.  The Veteran's assigned schedular rating under Diagnostic Code 5276, as described above, clearly account for the overall functional effect of the Veteran's symptomatology, which include impairment due to mobility and weight bearing.  As such, the currently assigned schedular evaluations of 10 percent prior to January 23, 2009, and 30 percent thereafter for bilateral pes planus compensate the Veteran for the antalgic gait, use of a cane, and use of a wheelchair.  

Additionally, with regard to the use of a wheelchair, the records indicate that the Veteran was given the use of a wheelchair for two weeks following treatment for bilateral lower extremity cellulitis.  VA treatment records from August 2009 indicate that the Veteran was given a wheelchair due to difficulty walking and bilateral lower extremity cellulitis, but could bear weight as tolerated.  Additional VA treatment records from August 2009 indicate that the Veteran's pain was primarily due to cellulitis, and it was even noted that the Veteran did not have foot pain, and that the pain she complained of was due to swelling in her legs.     

For the foregoing reasons, the Board concludes that the schedular criteria are adequate and reasonably describe the Veteran's disability picture.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  No further discussion of 38 C.F.R. § 3.321 is required, and referral for consideration of an extraschedular rating for the Veteran's bilateral pes planus is not warranted.




ORDER

Referral for an extraschedular evaluation for service-connected bilateral pes planus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


